 



Exhibit 10.1
RESTRUCTURING SUPPORT AGREEMENT
     This RESTRUCTURING SUPPORT AGREEMENT is made and entered into as of
August 15, 2007 (the “Agreement”) by and among (i) Bally Total Fitness Holding
Corporation, a Delaware corporation (“BTF”), and each of its affiliates that are
debtors in the Chapter 11 Cases (collectively, “Bally”), and (ii) Liberation
Investments, L.P. and Liberation Investments, Ltd. (collectively, the “Plan
Support Parties”). Bally and the Plan Support Parties shall hereinafter be
referred to as the “Parties.”
W H E R E A S :
     A. On July 31, 2007 (the “Petition Date”), BTF and certain of its
Affiliates filed chapter 11 petitions under Chapter 11 of Title 11 of the United
States Code, 11 U.S.C. §§ 101-1330 (as amended, the “Bankruptcy Code”) in the
United States Bankruptcy Court for the Southern District of New York (the
“Bankruptcy Court”) in order to effectuate a financial and corporate
restructuring of Bally (such chapter 11 cases, as more particularly defined in
the Amended Plan, the “Chapter 11 Cases”).
     B. Bally, certain then-holders of the Prepetition Senior Notes (as defined
in the Amended Plan, as defined below), and certain holders of the Prepetition
Senior Subordinated Notes (the “Consenting Subordinated Noteholders”) are
parties to that certain Restructuring Support Agreement dated as of June 15,
2007, (the “Prior Noteholder RSA”), pursuant to which each of the Consenting
Subordinated Holders and the Prepetition Senior Note holders signatory thereto
agreed to vote all Prepetition Senior Notes and/or Prepetition Subordinated
Notes beneficially owned by it or for which it is the nominee, investment
manager, or advisor for beneficial holders thereof in favor of a joint
prepackaged plan of reorganization described therein (the “Original Plan”),
which plan of reorganization was filed with the Bankruptcy Court on the Petition
Date.
     C. Section 5 of the Prior Noteholder RSA entitled Bally to solicit and
consummate any higher and better Alternative Transaction (as defined in the
Prior Noteholder RSA).
     D. Subsequently, and in accordance with the applicable provisions of the
Prior Noteholder RSA, Bally determined to amend and restate the Original Plan on
the terms and conditions set forth in the form of the First Amended Joint
Prepackaged Plan of Reorganization, including all exhibits and schedules
thereto, attached to the New Noteholder RSA (as defined below) as Exhibit C
thereto (as the same may be modified from time to time in accordance with the
provisions of the New Noteholder RSA, the Investment Agreement, and the
Subscription and Backstop Purchase Agreement, the “Amended Plan”), which Amended
Plan is based on either (i) equity financing from Harbinger Capital Partners
Master Fund I, Ltd. and Harbinger Capital Partners Special Situations Fund L.P.
(collectively, the “Investors”), or (ii) debt financing from the Consenting
Subordinated Noteholders (or Affiliates thereof) and/or other applicable
creditors. The Amended Plan provides the same or better treatment of the claims
of each class of creditors and equity holders of Bally, and the Parties hereto
believe that the modified treatment reflected in the Amended Plan is not adverse
as compared with the Original Plan or the term sheet attached to the Prior
Noteholder RSA.

 



--------------------------------------------------------------------------------



 



     E. On August 15, 2007, Bally, Investors, the Consenting Subordinated
Noteholders and the holders of a majority Prepetition Senior Notes (the
“Consenting Senior Noteholders”) entered into a restructuring support agreement
dated as of August 15, 2007 (the “New Noteholder RSA”), pursuant to which, among
other things, and subject to Bankruptcy Court approval, (i) the parties thereto
consented to the modifications included in the Amended Plan and agreed not to
object to the Amended Plan or take any action that would delay or be
inconsistent with the consummation of the Amended Plan, and (ii) the Consenting
Subordinated Holders and the Consenting Senior Noteholders agreed that their
votes in favor of the Original Plan would be deemed to be votes in favor of the
Amended Plan.
     F. In furtherance of the Amended Plan and the restructuring contemplated
therein (the “Restructuring”), concurrently with this Agreement, Bally and the
Investors have into that certain Investment Agreement dated as of August 15,
2007 (as amended, restated, supplemented or otherwise modified from time to
time, the “Investment Agreement”) setting forth, among other things, the terms
of the Investors’ commitment to make capital contributions to the reorganized
BTF as contemplated by the Amended Plan. The Parties’ obligations under the
Investment Agreement are subject to Bankruptcy Court approval.
     G. Bally has filed (i) a motion for an order authorizing Bally to enter
into the New Noteholder RSA, this Agreement and the Investment Agreement and
approving the break-up fee and expense provisions included in the Investment
Agreement (the “Approval Motion”), (ii) a motion for an order authorizing Bally
pursuant to Section 1127(a) of the Bankruptcy Code and Bankruptcy Rule 3019 (the
“Section 1127(a) Motion”) to modify their Original Plan in the form of the
Amended Plan and finding that the Amended Plan does not adversely affect any
class of creditors whose votes were solicited for the Original Plan and that the
Amended Plan is deemed accepted by all creditors who have previously accepted
the Original Plan, and (iii) a motion for an order authorizing Bally to assume
the Prior Noteholder RSA (the “Assumption Motion”).
     H. Subject to the terms and conditions set forth herein, the Plan Support
Parties agree that they have no objection to confirmation of the Amended Plan
without resolicitation of votes from any class of creditors under Bankruptcy
Rule 3019 or Section 1127 of the Bankruptcy Code.
     I. The Parties desire to enter into this Agreement to further implement the
Amended Plan and the Investment Agreement.
     NOW, THEREFORE, in consideration of the covenants and agreements contained
herein, and for other valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, each Party, intending to be legally bound hereby,
agrees as follows:
1. Definitions. Capitalized terms used but not defined herein shall have the
meaning ascribed to them in the Appendix to this Agreement.
2. Agreement Effective Date. This Agreement shall be effective at 12:01 a.m.
prevailing Eastern Time on the date on which the following conditions have been
satisfied (the “Agreement Effective Date”): (a) all of the Parties shall have
duly executed and delivered this Agreement; and (b) on or before August 31,
2007, the Bankruptcy Court shall have entered an order, in form and substance
reasonably satisfactory to the Parties hereto, granting the Approval Motion (the

 



--------------------------------------------------------------------------------



 



“Approval Order”). The effectiveness of this Agreement shall not be conditioned
upon the entry of any order granting the Assumption Motion or the Section
1127(a) Motion.
3. Commitment of Plan Support Parties. Subject to (i) the occurrence of the
Agreement Effective Date, but prior to the occurrence of the Termination Date
(if applicable), and (ii) delivery and review of the Definitive Documents,
including, but not limited to, the Amended Plan, and so long as the Definitive
Documents are consistent with the terms of the Restructuring as set forth in the
Amended Plan (in the form attached to the Agreement), each Plan Support Party
shall:
(a)     not (i) object, on any grounds, to confirmation of the Amended Plan
(whether such Amended Plan is consummated on the basis of the satisfaction of
the Harbinger Investment Effective Date Condition or the Backstop Rights
Offering Effective Date Condition), except to the extent that the terms of the
Amended Plan to be confirmed are materially inconsistent with the terms
contained in the Amended Plan (in form attached to this Agreement), or (ii)
directly or indirectly seek, solicit, facilitate, support or encourage (x) any
objection to the Amended Plan (whether such Amended Plan is consummated on the
basis of the satisfaction of the Harbinger Investment Effective Date Condition
or the Backstop Rights Offering Effective Date Condition), or (y) any
Alternative Restructuring Proposal or any other transaction involving the sale
or other disposition of all or substantially all of the Debtors’ assets;
(b)     not take any other action (including, without limitation, initiating any
legal proceeding) that is inconsistent with, or that would delay consummation
of, the transactions embodied in the Amended Plan and the Definitive Documents;
and
(c)     not otherwise fail to take any action, which inaction impedes or delays
consummation of the Restructuring and the transactions contemplated by the
Amended Plan and the Definitive Documents.
4. Bally Commitment. Subject to the provisions of the Investment Agreement and
the Subscription and Backstop Purchase Agreement, Bally shall use its
commercially reasonable best efforts to (i) support and complete the
transactions contemplated by the Amended Plan and the Definitive Documents,
(ii) do all things reasonably necessary and appropriate in furtherance of the
transactions contemplated by the Amended Plan and the Definitive Documents,
including, without limitation (x) taking all steps reasonably necessary and
desirable to obtain an order of the Bankruptcy Court confirming the Amended Plan
on or before September 20, 2007, and (y) taking all steps reasonably necessary
and desirable to cause the effective date of the Amended Plan to occur on or
before the Applicable Outside Date, (iii) obtain any and all required regulatory
and/or third-party approvals for the transactions contemplated by the Amended
Plan and the Definitive Documents, (iv) not take any action that is inconsistent
with, or is intended or is reasonably likely to interfere with or impede or
delay consummation of, the Restructuring and the transactions contemplated by
the Amended Plan and the Definitive Documents and (v) not otherwise fail to take
any action, which inaction impedes or delays consummation of, the Restructuring
and the transactions contemplated by the Amended Plan and the Definitive
Documents. If the Harbinger Investment Effective Date Condition is not satisfied
by the Applicable Outside Date, the Debtors shall remain obligated to consummate
the Amended Plan on the basis of the $90 million Rights Offering so long as the
Backstop Rights Offering Effective Date Condition has been or will be

 



--------------------------------------------------------------------------------



 



concurrently satisfied. Bally further agrees that (1) the Amended Plan may not
be modified, revised, or otherwise changed in any manner with respect to the
treatment of the Prepetition Senior Notes or Prepetition Subordinated Notes
thereunder without the prior written consent of the Consenting Senior
Noteholders or Consenting Subordinated Noteholders, respectively, and (2) the
Amended Plan and the Investment Agreement may not be modified, revised, or
otherwise changed or waived in any manner with respect to any material term
without the prior written consent of the Consenting Senior Noteholders and the
Consenting Subordinated Noteholders, which consent shall not be unreasonably
withheld.
5. Termination.

  (a)   This Agreement may be terminated:     i.   by any Plan Support Party,
upon (x) the termination of the Investment Agreement pursuant to Section 8.1(a),
8.1(b)(i), 8.1(b)(ii), 8.1(b)(v)(C), 8.1(b)(vi) (but only to the extent the
conditions described therein prevent the satisfaction of both the Harbinger
Investment Condition Effective Date and the Backstop Rights Offering Effective
Date Condition), or 8.1(b)(viii) thereof or (y) the vacatur, reversal or
material modification, on appeal or otherwise, of the Approval Order;     ii.  
[intentionally omitted];     iii.   by Bally upon (x) the termination of the
Investment Agreement pursuant to Section 8.1(a) or 8.1(c) thereof, (y) the
termination of the Subscription and Backstop Purchase Agreement by Bally in
accordance with the provisions thereof, but only if the Investment Agreement is
no longer then in effect, or (z) the vacatur, reversal or material modification,
on appeal or otherwise, of the Approval Order;     iv.   automatically, without
any notice by any Party, upon the termination of both the Investment Agreement
and the Subscription and Backstop Purchase Agreement in accordance with their
respective terms;     v.   by any Party, if the Bankruptcy Court enters an
order, in form and substance reasonably satisfactory to the Parties hereto,
granting the Section 1127(a) Motion (the “Section 1127(a) Order”) and the
effective date of the Plan does not occur by 11:59 p.m. prevailing Eastern Time
on October 15, 2007;     vi.   by any Party, if the Bankruptcy Court does not
enter the Section 1127 Order and the effective date of the Plan does not occur
by 11:59 p.m. prevailing Eastern Time on November 30, 2007;     vii.   by any
Party other than Bally, if Bally unilaterally (1) withdraws the Plan, (2) moves
to voluntarily dismiss any of the Chapter 11 Cases, (3) moves for conversion of
any of the Chapter 11 Cases to Chapter 7 of the Bankruptcy Code, or (4) moves
for appointment of an examiner with expanded powers pursuant to Section 1104 of
the Bankruptcy Code in any of the Chapter 11 Cases;

 



--------------------------------------------------------------------------------



 



  viii.   by any Party, if (1) a trustee or an examiner with expanded powers is
appointed in any of the Chapter 11 Cases, (2) any of the Chapter 11 Cases is
converted to a case under Chapter 7 of the Bankruptcy Code, or (3) Bally’s
exclusive right to file a Chapter 11 plan pursuant to section 1121 of the
Bankruptcy Code shall have terminated;     ix.   [intentionally omitted]; or    
x.   by any Party other than Bally, if there shall be a breach by Bally of any
material representation, warranty, covenant, or agreement contained in this
Agreement, including, but not limited to, Section 4 of this Agreement, which
breach has not been cured by the earlier of (1) five Business Days after the
giving of written notice by any Plan Support Party to Bally of such breach and
(2) the Applicable Outside Date.

     (b)     The date on which any Party delivers a notice to the other Parties
of the termination of this Agreement pursuant to the immediately preceding
sentence, or, in the case of clause (iv) of the immediately preceding sentence,
the date of the termination event described therein, shall be referred to as the
“Termination Date.”
6. Transfer of Common Stock. No Plan Support Party may hypothecate, pledge,
convey, transfer, assign or sell (collectively, a “Transfer”) all or a part of
the Common Stock or any other claim held by such Plan Support Party to any
Person (each such Person, a “Transferee”) with respect to whom the Plan Support
Party has actual knowledge that such Transferee will object to or oppose the
Plan or any of the transactions contemplated thereby. To the maximum extent
permitted by applicable law, any Transfer that (as determined pursuant to a
final, nonappealable judgment of a court of competent jurisdiction in a
proceeding in which the party seeking to void the Transfer bears the burden to
prove that the Transferring Plan Support Party had such actual knowledge prior
to such Transfer) is made in violation of the immediately preceding sentence
shall be null and void.
7. Plan Support Party Representations. Each Plan Support Party severally and not
jointly represents and warrants to Bally that:
(a)     as of the date of this Agreement, it is the beneficial owner of the face
amount of the Common Stock, or is the nominee, investment manager or advisor for
beneficial holders of the Common Stock, as such Plan Support Party has
represented in writing to counsel for Bally, which amount Bally and each Plan
Support Party understands and acknowledges is proprietary and confidential to
such Plan Support Party;
(b)     other than pursuant to this Agreement, such Common Stock is free and
clear of any pledge, lien, security interest, charge, claim, equity, option,
proxy, voting restriction, right of first refusal or other limitation on
disposition or encumbrances of any kind, that would adversely affect in any way
such Plan Support Party’s performance of its obligations contained in this
Agreement at the time such obligations are required to be performed; and
(c)     as of the date of this Agreement, it is not aware of any event that, due
to any fiduciary or similar duty to any other person, would prevent it from
taking any action required of it under this Agreement.

 



--------------------------------------------------------------------------------



 



8. Party Representations. Each Party represents to each other Party that, as of
the date of this Agreement, such Party is duly organized, validly existing, and
in good standing under the laws of the state of its organization, and has all
requisite corporate, partnership, or limited liability company power and
authority to enter into this Agreement and to carry out the transactions
contemplated by, and perform its respective obligations under, this Agreement.
9. Entire Agreement. This Agreement, including schedules and annexes,
constitutes the entire agreement of the Parties with respect to the subject
matter of this Agreement, and supersedes all other prior negotiations,
agreements and understandings, whether written or oral, among the Parties with
respect to the subject matter of this Agreement; provided, however, that any
confidentiality agreement executed by any Plan Support Party shall survive this
Agreement and shall continue to be in full force and effect, in accordance with
the terms thereof, irrespective of the terms hereof; provided, further, that the
Parties shall enter into various definitive documents upon the effective date of
the Amended Plan to give effect to the transactions contemplated in this
Agreement.
10. Survival of Agreement. Each of the Parties acknowledges and agrees that upon
entry of the Approval Order, (a) the rights granted in this Agreement are
enforceable by each signatory hereto without further approval of the Bankruptcy
Court, (b) the exercise of such rights will not violate the automatic stay
provisions of the Bankruptcy Code and (c) Bally hereby waives its right to
assert a contrary position in the Bally bankruptcy cases, if any, with respect
to the foregoing.
11. Acquisition of Additional Common Stock or Other Claims. This Agreement shall
in no way be construed to preclude any Plan Support Party from acquiring
additional Common Stock, or other claims against Bally; provided, however, that
any such additional Common Stock or other claims automatically shall be deemed
to be subject to the terms of this Agreement. Any Plan Support Party acquiring
any such additional Common Stock or other claims shall notify Bally, in writing,
of any Common Stock or other claims acquired by it within three Business Days of
the execution of an agreement (or trade confirmation) in respect of such
acquisition.
12. Waiver. If the transactions contemplated herein are not consummated, or
following the occurrence of the Termination Date, if applicable, nothing shall
be construed herein as a waiver by any Party of any or all of such Party’s
rights and the Parties expressly reserve any and all of their respective rights.
Pursuant to Federal Rule of Evidence 408 and any other applicable rules of
evidence, this Agreement and all negotiations relating hereto shall not be
admissible into evidence in any proceeding other than a proceeding to enforce
its terms.
13. Counterparts. This Agreement may be executed in one or more counterparts,
each of which, when so executed, shall constitute the same instrument and the
counterparts may be delivered by facsimile transmission or by electronic mail in
portable document format (.pdf).
14. Amendments. Except as otherwise provided herein, this Agreement may not be
modified, amended or supplemented without prior written consent of Bally and
each Plan Support Party.
15. Headings. The headings of the sections, paragraphs, subsections and
subparagraphs of this Agreement are inserted for convenience only and shall not
affect the interpretation hereof.
16. Specific Performance. It is understood and agreed by the Parties that money
damages would be an insufficient remedy for any breach of this Agreement by any
Party and each non-breaching

 



--------------------------------------------------------------------------------



 



Party shall be entitled to specific performance and injunctive or other
equitable relief as a remedy of any such breach, including, without limitation,
an order of the Bankruptcy Court or other court of competent jurisdiction
requiring any Party to comply promptly with any of its obligations hereunder.
17. Relationship Among Parties. Notwithstanding anything herein to the contrary,
the duties and obligations of the Plan Support Parties under this Agreement
shall be several, not joint. In this regard, it is understood and agreed that
any Plan Support Party may, subject to compliance with paragraphs 6 and 11 of
this Agreement, trade in the Common Stock or other debt or equity securities of
Bally and its Subsidiaries without the consent of any other Party hereto,
subject to applicable securities laws and orders of the Bankruptcy Court. No
Party shall have any responsibility for any such trading by any other Party by
virtue of this Agreement. No prior history, pattern or practice of sharing
confidences among or between Plan Support Parties shall in any way affect or
negate this understanding and agreement.
18. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York, without regard to such
state’s choice of law provisions which would require the application of the law
of any other jurisdiction. By its execution and delivery of this Agreement, each
of the Parties irrevocably and unconditionally agrees for itself that any legal
action, suit or proceeding against it with respect to any matter arising under
or arising out of or in connection with this Agreement or for recognition or
enforcement of any judgment rendered in any such action, suit or proceeding, may
be brought in the United States District Court for the Southern District of New
York, and by execution and delivery of this Agreement, each of the Parties
irrevocably accepts and submits itself to the exclusive jurisdiction of such
court, generally and unconditionally, with respect to any such action, suit or
proceeding. Notwithstanding the foregoing consent to New York jurisdiction, if
the Chapter 11 Cases are commenced, each Party agrees that the Bankruptcy Court
shall have exclusive jurisdiction of all matters arising out of or in connection
with this Agreement.
19. Notices. All notices, requests and other communications hereunder must be in
writing and will be deemed to have been duly given only if delivered personally
or by facsimile or electronic transmission or mailed (first class postage
prepaid) to the parties at the following addresses, email addresses, or
facsimile numbers:
     If to a Plan Support Party, to the address set forth beneath such Plan
Support Party’s name below, with a copy to:
Kasowitz, Benson, Torres & Friedman LLP
1633 Broadway
New York, New York 10019
Attention: Andrew K. Glenn (aglenn@kasowitz.com)
Tel: (212) 507-1700
Fax: (212) 507-1800
Kramer Levin Naftalis & Frankel LLP
1177 Avenue of the Americas
New York, New York 10036
Attn: Shari K. Krouner, Esq. (skrouner@kramerlevin.com)
Tel: (212) 715-9222
Fax: (212) 715-8000

 



--------------------------------------------------------------------------------



 



If to Bally:
Bally Total Fitness Holding Corporation
8700 West Bryn Mawr Avenue
Chicago, IL 60631
Attn: Marc D. Bassewitz
Facsimile: (773) 399-0126
with a copy to:
Latham & Watkins LLP
Sears Tower, Suite 5800
233 South Wacker Drive
Chicago, IL 60606
Attn: Mark D. Gerstein, Esq. (mark.gerstein@lw.com)
Attn: David S. Heller, Esq. (david.heller@lw.com)
Facsimile: (312) 993-9767
20. No Third-Party Beneficiaries. The terms and provisions of this Agreement are
intended solely for the benefit of the Parties hereto and their respective
successors and permitted assigns, and it is not the intention of the Parties to
confer third-party beneficiary rights upon any other person.
21. Not a Solicitation. This Agreement does not constitute (a) an offer for the
purchase, sale, exchange, hypothecation, or other transfer of securities for
purposes of the Securities Act of 1933 and the Securities Exchange Act of 1934,
or (b) a solicitation of votes on a chapter 11 plan of reorganization for
purposes of the Bankruptcy Code.
[Signature Pages Follow]

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, Bally and the Plan Support Parties have executed
this Agreement as of the date first written above.

            BALLY TOTAL FITNESS HOLDING CORPORATION
      By:   /s/ Marc Bassewitz         Name:   Marc Bassewitz        Title:  
Senior Vice President and General Counsel        On behalf of the Subsidiary
Guarantors listed on Exhibit B hereto:
      By:   /s/ Marc Bassewitz         Name:   Marc Bassewitz        Title:  
Senior Vice President and General Counsel   

 



--------------------------------------------------------------------------------



 



            PLAN SUPPORT PARTIES:

LIBERATION INVESTMENTS, L.P.:
      By:   /s/ Emanuel Pearlman        Name:   Emanuel Pearlman      Title:  
CEO Investment     Address:                          Facsimile No.:         
Attn.:            LIBERATION INVESTMENTS, LTD:
      By:   /s/ Emanuel Pearlman         Name:   Emanuel Pearlman      Title:  
Director     Address:                          Facsimile No.:          Attn.:   
                      Facsimile No.:          Attn.:     

 



--------------------------------------------------------------------------------



 



         

Appendix — Defined Terms
The following terms shall have the following definitions:
“Affiliate” shall mean, with respect to any Person, (a) each Person that,
directly or indirectly, owns or controls, whether beneficially, or as a trustee,
guardian or other fiduciary, 10% or more of the stock having ordinary voting
power in the election of directors of such Person, (b) each Person that
controls, is controlled by or is under common control with such Person, and
(c) each of such Person’s officers, directors, joint venturers and partners. For
the purposes of this definition, “control” of a Person shall mean the
possession, directly or indirectly, of the power to direct or cause the
direction of its management or policies, whether through the ownership of voting
securities, by contract or otherwise.
“Alternative Restructuring Proposal” shall mean any formal letter of intent,
proposal or offer from any Person (other than the Investors) relating to any
Alternative Restructuring Transaction.
“Alternative Restructuring Transaction” shall mean direct or indirect
restructuring, reorganization, recapitalization, or acquisition (regardless of
form and whether in a single transaction or a series of related transactions)
relating to Bally other than any direct or indirect restructuring,
reorganization, recapitalization or acquisition contemplated by the Amended
Plan. For the avoidance of doubt, an Alternative Restructuring Transaction shall
not include any restructuring, reorganization or acquisition contemplated by
(i) the Amended Plan on the basis of the satisfaction of the Backstop Rights
Offering Effective Date Condition or (ii) any other Excluded Restructuring (as
defined in the Investment Agreement).
“Applicable Outside Date” shall have the meaning given such term in the Amended
Plan.
“Backstop Rights Offering Effective Date Condition” shall have the meaning given
such term in the Amended Plan.
“Bankruptcy Code” means title 11 of the United States Code.
“Bankruptcy Court” means the United States Bankruptcy Court for the Southern
District of New York.
“Business Day” means a day (other than a Saturday or Sunday) on which banks are
open for general business in New York City.
“Chapter 11 Cases” means the voluntary chapter 11 proceedings to be commenced by
the Filing Entities for the principal purpose of consummating the Amended Plan.
“Consenting Subordinated Noteholder Plan Transactions” means those transactions
contemplated by the Amended Plan (or any related exhibits or schedules) in the
event the Amended Plan is consummated on the basis of the satisfaction of the
Backstop Rights Offering Effective Date Condition, and not the Harbinger
Investment Effective Date Condition.
“Common Stock” means common stock in BTF.

 



--------------------------------------------------------------------------------



 



“Definitive Documents” means the Investment Agreement, the Subscription and
Backstop Purchase Agreement, the Disclosure Statement, the Amended Plan, the DIP
Financing, the Exit Financing, and all related documents, exhibits, annexes, and
schedules, as such documents may be amended, modified or supplemented from time
to time in accordance with the terms hereof, reflecting the transactions
embodied in the Amended Plan, which documents shall contain terms (i)
substantially in accordance with the terms set forth in the Amended Plan and
(ii) with respect to terms not set forth in, and not inconsistent with, the
Amended Plan, reasonably acceptable to each of the Plan Support Parties, which
acceptance shall not be unreasonably withheld or delayed; provided that (x) the
consent of the Plan Support Parties shall not be required with respect to the
documents evidencing or directly relating to the DIP Financing; and (y) any
documents relating to the Consenting Subordinated Noteholder Plan Transactions
shall not be subject to the consent or approval of the Plan Support Parties.
“DIP Financing” means the debtor in possession financing provided to Bally and
contemplated by the DIP Credit Agreement (as defined in the Amended Plan).
“Disclosure Statement” means the disclosure statement in respect of the Original
Plan describing, among other things, the transactions contemplated by the
Original Plan.
“Exit Financing” means that certain exit financing contemplated by the New
Credit Agreement (as defined by the Amended Plan).
“Harbinger Investment Effective Date Condition” shall have the meaning given
such term in the Amended Plan.
“Investment Agreement” has the meaning set forth in the Recitals.
“Investor Plan Transactions” means those transactions contemplated by the
Amended Plan (or any related exhibits or schedules) in the event the Amended
Plan is consummated on the basis of the satisfaction of the Harbinger Investment
Effective Date Condition, and not the Backstop Rights Offering Effective Date
Condition.
“Investors” means, collectively, Harbinger Capital Partners Master Fund I, Ltd.
and Harbinger Capital Partners Special Situations Fund L.P.
“Person” means and includes an individual, a partnership, a joint venture, a
limited liability company, a corporation, a trust, an unincorporated
organization, a group, or any legal entity or association.
“Plan Support Parties”, and each individually, a “Plan Support Party”, means the
Investors.
“Rights Offering” means that certain rights offering made by BTF to holders of
the Subordinated Notes to acquire up to $90 million of new senior subordinated
notes to be issued by reorganized BTF, which will only be consummated in the
event the Backstop Rights Offering Effective Date Condition is satisfied.

 



--------------------------------------------------------------------------------



 



“Subscription and Backstop Purchase Agreement” means the agreement (as amended
or modified) executed by Bally and the Backstop Purchasers, which, among other
things, commits the Backstop Purchasers to backstop the Rights Offering.

 



--------------------------------------------------------------------------------



 



Exhibit A
Assumption Agreement
          Reference is hereby made to that certain Restructuring Support
Agreement (as such agreement may be amended, modified or supplemented from time
to time, the “Restructuring Support Agreement”) among Bally Total Fitness
Holding Corporation, the Bally Subsidiaries and the shareholders party thereto.
Capitalized terms not otherwise defined herein shall have the meaning ascribed
to such terms in the Restructuring Support Agreement. As a condition precedent
to becoming the beneficial holder or owner of [______] (as defined in the
Restructuring Support Agreement), the undersigned ____________ (the
“Transferee”), hereby agrees to become bound by the terms, conditions and
obligations set forth in the Restructuring Support Agreement. This Assumption
Agreement shall take effect and shall become an integral part of the
Restructuring Support Agreement immediately upon its execution and the
Transferee shall be deemed to be bound by all of the terms, conditions and
obligations of the Restructuring Support Agreement as of the date thereof.
          IN WITNESS WHEREOF, the ASSUMPTION AGREEMENT has been duly executed by
each of the undersigned as of the date specified below.
     Date: _________, 200[_]



             
 
           
 
        Name of Transferor       Name of Transferee
 
           
 
           
 
        Authorized Signatory of Transferor       Authorized Signatory of
Transferee
 
           
 
           
 
        (Type or Print Name and Title of Authorized Signatory)       (Type or
Print Name and Title of Authorized Signatory)
 
                    Address of Plan Support Party:
 
           
 
           
 
       
 
           
 
       
 
           
 
       
 
      Attn:    
 
           
 
      Tel:    
 
           
 
      Fax:    
 
           
 
      Email:    
 
           

 



--------------------------------------------------------------------------------



 



Exhibit B
List of Subsidiary Guarantors
BALLY FITNESS FRANCHISING, INC.
BALLY FRANCHISE RSC, INC.
BALLY FRANCHISING HOLDINGS, INC.
BALLY TOTAL FITNESS CORPORATION
BALLY TOTAL FITNESS HOLDING CORPORATION
BALLY TOTAL FITNESS INTERNATIONAL, INC.
BALLY TOTAL FITNESS OF MISSOURI, INC.
BALLY TOTAL FITNESS OF TOLEDO, INC.
BALLY REFS WEST HARTFORD, LLC
BALLY TOTAL FITNESS OF CONNECTICUT COAST, INC.
BALLY TOTAL FITNESS OF CONNECTICUT VALLEY, INC.
GREATER PHILLY NO. 1 HOLDING COMPANY
GREATER PHILLY NO. 2 HOLDING COMPANY
HEALTH & TENNIS CORPORATION OF NEW YORK
HOLIDAY HEALTH CLUBS OF THE EAST COAST, INC.
BALLY TOTAL FITNESS OF UPSTATE NEW YORK, INC.
BALLY TOTAL FITNESS OF COLORADO, INC.
BALLY TOTAL FITNESS OF THE SOUTHEAST, INC.
HOLIDAY/ SOUTHEAST HOLDING CORP.
BALLY TOTAL FITNESS OF CALIFORNIA, INC.
BALLY TOTAL FITNESS OF THE MID-ATLANTIC, INC.
BTF/CFI, INC.
BALLY TOTAL FITNESS OF GREATER NEW YORK, INC.
JACK LA LANNE HOLDING CORP.
BALLY SPORTS CLUBS, INC.
NEW FITNESS HOLDING CO., INC.
NYCON HOLDING CO., INC.
BALLY TOTAL FITNESS OF PHILADELPHIA, INC.
BALLY TOTAL FITNESS OF RHODE ISLAND, INC.
RHODE ISLAND HOLDING COMPANY
BALLY TOTAL FITNESS OF THE MIDWEST, INC.
BALLY TOTAL FITNESS OF MINNESOTA, INC.
TIDELANDS HOLIDAY HEALTH CLUBS, INC.
U.S. HEALTH, INC.
BALLY TOTAL FITNESS FRANCHISING, INC.

 